DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over as that of claims 13 of copending Application No.17251757.Although the claims at issue are not identical, they are not patentably 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Summary of double patenting claims (The differences are bolded and italicized.)
Current applicant
17251757
1. A method for testing a test sample, comprising: obtaining a first image of the test sample via a first input device, wherein the first input device is a primary camera configured to capture the first image while a plurality of light sources illuminate the test sample; sending the first image from the first input device to a control panel, wherein the control panel labels a plurality of layers on the first image; and determining a water cut of the test sample based on labeling of plurality of layers of the first image.
13. A method for testing a hydrocarbon test sample, comprising: obtaining a first image of the hydrocarbon test sample via a first input device, wherein the first input device is a primary camera configured to capture the first image while a plurality of light sources illuminates the hydrocarbon test sample; sending the first image from the first input device to a control panel, wherein the control panel labels a plurality of layers on the first image; and determining a water cut of the hydrocarbon test sample based on labeling of plurality of layers of the first image.



	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zamora et al. (US 8717426) (hereinafter Zamora)[cited in the IDS filed by the applicant] in view of Ellson et al. (US 20180267010 A1) (herein after Ellson).
	
As to claims 1-3 and 11-13, Zamora discloses a method/system for testing a test sample, comprising: a computer processor [201]; a memory, a set of instructions in the memory that when executed by the computer processor cause the computer processor [[computer 201 may be a laptop, a server, a supercomputer, or any other 
obtaining a first image of the test sample via a first input device, wherein the first input device is a primary camera configured to capture the first image while a plurality of light sources illuminate the test sample [An image gathering device 204, in this case a digital camera... Image gathering device 204 is shown disposed proximate an image gathering vessel 205. Image gathering vessel 205 includes an optical extension 206 for coupling image gathering device 204 to image gathering vessel 205 col. 7, lines 7-15];
 sending the first image from the first input device to a control panel, wherein the control panel labels a plurality of layers on the first image [The pictures are then transferred from image gathering device 204 to computer 201. Software instructions in computer 201 process and analyze the data, thereby computing a rendered image. In this embodiment, the rendered image is displayed on computer 201 as a combination of graphical, lexicographic, and/or pictorial image data…col. 7, lines 30-36, 63-67] [col. 5, lines 46-53].
The method/system further comprising: obtaining a second image of the test sample via a second input device [Image gathering device 204 may then be reset and additional pictures may be taken. Or, in some embodiments, image gathering device 204 may be exchanged with another type of image gathering device 204, such as, for example, a multi-spectral imaging device, and additional image data may be captured…col. 7, lines 36-41]; wherein the second input device captures the second image while an ultraviolet (UV) light source of the plurality of light sources illuminates the test sample [col. 7 lines 40 to 45, col. 6, line 26];

averaging labeling of the first image and labeling of the second image [a secondary image gathering device (not shown) may be communicated to computer 201
for additional rendering. Computer 201 may then superimpose the secondary image data over or with the first image data to create a composite rendered display, as previously described…col. 7, lines 42-46].
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].
Zamora discloses all the features of the claimed invention except the limitation such as: “determining a water cut of the test sample”.
However, Ellson from the same field of endeavor discloses a method/system of determining a water cut of the test sample based on labeling of plurality of layers of a first image [¶0035, 0037].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Zamora such that determining the water cut of the test sample .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zamora et al. in view of KRISHNASWAMI et al. (US 20170243466 A1) (herein after KRISHNASWAMI).
	
As of claim 7 and 17, Zamora discloses a method/non-transitory computer readable medium, the non-transitory computer readable medium comprising computer readable program code for: receiving a set of timing data [col. 4, line 27-28 which implies that some sort of timing data must be stored along the images taken at different times]; 
receiving a set of measurement data [col. 4, lines 24 to 37, where several types of measurement images are obtained]; 
receiving a set of analyzer data [col. 5, where the various images are analyzed]; generating a set of outputs from the timing data, the measurement data, and the analyzer data [col. 5, lines 25-45 where raw image data is processed and visually represented and outputted]; and sending the output to a client device [col. 4, lines 38 to 45, where a distributed system of computer and access station].
Zamora discloses all the features of the claimed invention except the limitation such as: “generating an alert from an output of the set of outputs”.
However, KRISHNASWAMI from the same field of endeavor discloses a method/system of generating an alert from an output of the set of outputs [¶0013, 0018, 0020].
before the effective filing date of the invention was made to modify the device/method/system of Zamora such that the alert from the output of the set of outputs, as taught by KRISHNASWAMI, for the advantages such as: to optimize the measuring results depending on the properties 	of the sample.
Allowable Subject Matter
Claims 4-6, 8-10, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 4 and 14, the prior arts alone or in combination fails to disclose the claimed limitations such as “identifying a meniscus of the test sample; identifying a location of tick marks located on a container holding the test sample; and calculating a volume using on the meniscus of the test sample and the tick marks located on the container” along with all other limitations of the claim. 
As to claim 8, the prior arts alone or in combination fails to disclose the claimed limitations such as “obtaining a set of images and an ultraviolet image from a measurement device in the measurement data; for each image of the set of images: identifying a meniscus; classifying a layer; computing a volume of the layer; compositing the set of images into averaged image by averaging values of the images; and combining the averaged image with the ultraviolet image” along with all other limitations of the claim. 

As to claim 10, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the set of features includes a color, transparency, an ultraviolet absorbance, and a meniscus shape that are derived from the set of images; generating a first probability distribution function from the set of features using a naive Bayes classifier; and generating a second probability distribution function by combining the first probability distribution function with a set of probability distribution functions and a set of weights” along with all other limitations of the claim. 


As to claims 5 and 15, the prior arts alone or in combination fails to disclose the claimed limitations such as “determining a shape of a meniscus of the test sample using the first image; determining a variation of color in the test sample using the first image; and determining a transparency of the test sample using the first image, wherein the transparency of the test sample is taken from a lower portion of the test sample” along with all other limitations of the claim. 
As to claim 18, the prior arts alone or in combination fails to disclose the claimed limitations such as “obtaining a set of images and an ultraviolet image from a 
As to claim 19, the prior arts alone or in combination fails to disclose the claimed limitations such as “generating a probability distribution function using a set of error functions based on historical data and a set of probability distribution functions based on real time data with a Bayesian inference based model; and generating a recommendation by checking the probability distribution function against a set of error models” along with all other limitations of the claim. 
As to claim 20, the prior arts alone or in combination fails to disclose the claimed limitations such as “determining a water volume percentage based on the transparency, the variation of color, and the shape of the meniscus of the test sample; determining a water and sediment volume percentage based on the transparency, the variation of color, and the shape of the meniscus of the test sample; and determining a water, sediment, and interface volume percentage based on the transparency, the variation of color, and the shape of the meniscus of the test sample” along with all other limitations of the claim. 

Claim 6 and 16 are allowable due to their dependencies. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886